DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-21 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent application 16/020/927 (now Patent 10,601,942) filed June 27, 2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/31/2020, 10/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).




1.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10601942. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 10601942
2.    A system for content provisioning, the system comprising: a memory comprising:
A) a content library database containing educational content; and 
B) an asset database comprising a plurality of learning assets each comprising a link to content;
C) at least one server configured to:

E) package a first learning asset comprising a link directing to the first educational content, wherein the first learning asset is formed from the first content information;
F) enrich the first learning asset with metadata relating to the first educational content, wherein the first learning asset is packaged and enriched via a data packaging module of the at least one server;
G) receive a first content request; and
H) deliver the first learning asset in response to the first content request.


a memory comprising:
A) a content library database containing native content; and
B) an asset database comprising a plurality of package-data assets each comprising a link directing to content, 
C) at least one server comprising: 
a communications microservice; a data packaging module; a model building module; and an engagement delivery module, wherein each of the data packaging module, the model building module, and the engagement delivery module are configured to send data to the communications microservice and receive a digest from the communications microservice, and wherein the at least one server is configured to:
D) receive first content information associated with first content stored on the remote content platform;
E) package the received first content information into a first package-data asset comprising a link directing to first content stored on the remote content platform and 

G) receive a first content request;
identify a first package-data asset associated with remote content;
H) deliver the first package-data asset to a user device;
receive a second content request;
identify a second package-data asset associated with native content; and
deliver the second package-data asset to the user device.


wherein the at least one server comprises a communications microservice configured to generate a digest based on inputs 
A) A)wherein the first learning asset is deliverable subsequent to inclusion of an indicator of completion of enriching in the digest.


A) wherein the first package-data asset is deliverable to the user device subsequent to receipt of an indicator of completion of enriching from the digest from the communications microservice.


A) receive second content information associated with second educational content, wherein the second educational content comprises content in the content library database;
B) package a second learning asset comprising a link directing to the second educational content; and
C) enrich the second learning asset with metadata relating to the second educational content, and



wherein the at least one server is further configured to:
A) receive second content information associated with the second content, wherein the second content comprises native content;
B) package the received second content information into a second package-data asset comprising a link directing to the second content; and
C) enrich the second package-data asset with metadata relating to the second content.

5.     The system of claim 4, 
A) wherein the received second content information is packaged via the data packaging module, and wherein the second learning asset is enriched via the data packaging module.

4. The system of claim 3, 
A) wherein the received second content information is packaged via the data packaging module, and wherein the second package-data asset is enriched via the data packaging module.

6.     The system of claim 5, 
A) wherein the at least one server is further configured to: store the first learning asset and the second learning asset in the asset database.

5. The system of claim 4, 
A) wherein the at least one server is further configured to: store the first package-data asset and the second package-data asset in the asset database.

7.     The system of claim 6, 
A) wherein the metadata enriching the first learning asset identifies a first content 


A) wherein the metadata enriching the first package-data asset identifies a first 


A) wherein the first content type specifies a file type of the first educational content linked by the first learning asset and the second content type specifies a file type of the second educational content linked by the second learning asset.

7. The system of claim 6, 
A) wherein the first content type specifies a file type of the first content linked by the first package-data asset and the second content type specifies a file type of the second content linked by the second package-data asset.

9.     The system of claim 8, 
A) wherein the file type of the first educational content is the same as the file type of the second educational content.

8. The system of claim 7, 
A) wherein the file type of the first content is the same as the file type of the second content.

10.     The system of claim 9, 
A) wherein the at least one server is further configured to determine a type of each 


A) wherein the at least one server is further configured to determine a type of each 


A) receiving first content information associated with first educational content at at least one server;
B) packaging with the at least one server a first learning asset comprising a link directing to the first educational content from the first content information;
C) enriching with the at least one server the first learning asset with metadata relating to the first educational content;
D) receiving a first content request at the server ; and
E) delivering the first learning asset in response to the first content request.


A) receiving at least one server first content information associated with first content stored on a remote content platform;
B) packaging with the at least one server the received first content information into a first packaged data-asset comprising a link directing to content stored on the remote content platform;
C) enriching with the at least one server the first packaged data-asset with metadata relating to the received content;
D) receiving at the server a first content request from a first user device;
identifying a first package-data asset associated with remote content;

receiving at the server a second content request from the first user device;
identifying a second package-data asset associated with native content; and
delivering the second package-data asset to the first user device.


A) wherein the at least one server comprises: a communications microservice; a data packaging module; a model building module; and an engagement delivery module.

11. The method of claim 10, 
A) wherein the at least one server comprises: a communications microservice; a data packaging module; a model building module; and an engagement delivery module.

	
13.     The method of claim 12, 
A) wherein the received first content information is packaged via the data packaging module, and wherein the first learning asset is enriched via the data packaging module.
12. The method of claim 11, 
A) wherein the received first content information is packaged via the data packaging module, and wherein the first package data-asset is enriched via the data packaging module.


A) wherein each of the data packaging module, the model building module, and the engagement delivery module send data to the communications microservice and receive a digest from the communications microservice.

13. The method of claim 12, 
A) wherein each of the data packaging module, the model building module, and the engagement delivery module send data to the communications microservice and receive a digest from the communications microservice.

15.     The method of claim 14, 
A) wherein the first learning asset is deliverable subsequent to inclusion of an indicator of completion of enriching in the digest from the communications microservice.

14. The method of claim 13, 
A) wherein the first package-data asset is deliverable to the user device subsequent to receipt of an indicator of completion of enriching from the digest from the communications microservice.

16.     The method of claim 15, further comprising:
A) receiving second content information associated with second educational content, wherein the second educational content comprises native content;

C) enriching the second learning asset with metadata relating to the second educational content, wherein the received second content information is packaged via the data packaging module, wherein the second learning asset is enriched via the data packaging module, and
wherein the first educational content comprises remote content stored on a remote
content platform.


A) receiving second content information associated with the second content, wherein the second content comprises native content;
B) packaging the received second content information into a second package-
C) enriching the second package-data asset with metadata relating to the second content, wherein the received second content information is packaged via the data packaging module, and wherein the second package-data asset is enriched via the data packaging module.


A) further comprising storing the first learning asset and the second learning asset in an asset database comprising a plurality of learning assets.


A) further comprising storing the first package-data asset and the second package-data asset in an asset database comprising a plurality of package-data assets each enriched 


A) wherein each of the plurality of learning assets comprises a link to associated content, wherein each of the plurality of learning assets are enriched with metadata, wherein the metadata enriching the first learning asset identifies a first content type, and wherein the metadata enriching the second learning asset identifies a second content type.

17. The method of claim 16, 
A) wherein the metadata enriching the first package-data asset identifies a first content type and wherein the metadata enriching the second package-data asset identifies a second content type.

19.     The method of claim 18, 
A) wherein the first content type specifies a file type of the first educational content linked by the first learning asset and the second content type specifies a file type of the second educational content linked by the second learning asset.
18. The method of claim 17, 
A) wherein the first content type specifies a file type of the first content linked by the first package-data asset and the second content type specifies a file type of the second content linked by the second package-data asset.

A) wherein the file type of the first educational content is the same as the file type of the second educational content.

19. The method of claim 18, 
A) wherein the file type of the first content is the same as the file type of the second content.

21.     The method of claim 20, further comprising: 
A) determining a type of each of the first learning asset and the second learning asset.

20. The method of claim 19, further comprising: 
A) determining a type of each of the first package-data asset and the second package-data asset.



	


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buehl et al. (US20100246667A1) hereinafter Buehl in view of Mourad (US20050132207A1) hereinafter 

2.    Buehl teaches a system for content provisioning, the system comprising: 
a memory comprising (¶0033):
a content library database containing content (¶0012  asset management system can also maintain a database associating the content ); and 
an asset database comprising a plurality of learning assets each comprising a link to content (¶0036 location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL));
at least one server configured to (¶0011 see  staging server that receives an asset from a content provider):
receive first content information associated with first content (Fig 4 element 195); 
package a first learning asset comprising a link directing to the first content, wherein the first learning asset is formed from the first content information (¶0036 the location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL), although it will be appreciated by those of ordinary skill in the art that other location-defining means may also be used. The AMS 165 associates the location (e.g., URL) of the asset with the created package object corresponding to the asset);
enrich the first learning asset with metadata relating to the first content, wherein the first learning asset is packaged and enriched via a data packaging module of the at least one server Once the staging server 160 at the headend 145 receives a new asset from a content/service provider 135, the staging server instructs the Asset Management System (AMS) 165 to create a new package object ¶0042  the creation and distribution of an asset in the BDBS of FIG. 3, according to one aspect of the present invention. In this example an asset is initially created (block 190) by a content/service provider 135. The asset, according to one illustrative example, may include metadata, and three embedded assets: a title asset, a trailer asset, and a poster asset);
receive a first content request (¶0012 he asset management system is operable to instruct the content server to request at least a portion of the content from the staging server); and
deliver the first learning asset in response to the first content request (¶0011 a content server in communication with a subscriber set-top box for providing the content to the set-top box, and an application associated with the asset to interpret the data related to the content)
Buehl teaches content however does not explicitly teach educational content 
Murad however in the same field of computer networking teaches educational content (¶0019 invention provides a system and method for authors of on-line material (e.g., learning objects) to develop and store their learning objects while also protecting their digital rights during the marketing and distribution of such learning objects. The digital content may include such asset content as video, music, text, educational content, or the like.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the content management of Buehl and the teachings of Murad for creating and managing learning objects to combine the teachings such that Buehl can package and deliver educational ie learning objects. One of ordinary skill in the art would recognize that the results of the combination are predictable because each 
3.    The already combined references teach system of claim 2, 
wherein the at least one server comprises a communications microservice configured to generate a digest based on inputs from other microservices of the at least one server (Buehl ¶0030 an . Because an asset may be created that includes embedded assets, a content provider can group material together in a logical tree structure. For instance, according to one illustrative and non-limiting example, an MOD asset may contain title, trailer and poster assets. Fig 4 190); and 
wherein the first learning asset is deliverable subsequent to inclusion of an indicator of completion of enriching in the digest (Buehl ¶0035 Once the staging server 160 at the headend 145 receives a new asset from a content/service provider 135, the staging server instructs the Asset Management System (AMS) 165 to create a new package object).

4.     The already combined references teach system of claim 3, wherein the at least one server is further configured to:
receive second content information associated with second educational content, wherein the second educational content comprises content in the content library database (Buehl ¶0030 see  one aspect of the invention an asset can also contain other assets hierarchically arranged to have a parent-child relationship. FIG. 2B shows a block diagram view of an asset 65 having embedded assets 80, 95, 110, according to one aspect of the present invention. Similar to the asset 50 of FIG. 2A, 65 illustrated in FIG. 2B includes metadata 70 and content 75. However, in the asset 65 of FIG. 2B, the content 75 includes three additional assets: Asset A 80, Asset B 95, and Asset C 110.  [assets are received at the assets database]);
package a second learning asset comprising a link directing to the second educational content (Buehl ¶0036 staging server 160 also communicates details to the AMS 165 about the asset via a provisioning communication. These details include the location in the staging server's 160 databases of the asset. According to one preferred embodiment of the present invention, the location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL), although it will be appreciated by those of ordinary skill in the art that other location-defining means may also be used. The AMS 165 associates the location (e.g., URL) of the asset with the created package object corresponding to the asset); and
enrich the second learning asset with metadata relating to the second educational content (Buehl ¶0037 XML file contains identification information as to the structure of the asset that arrived at the staging server 160, which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file), and
wherein the first educational content comprises content stored on a remote content platform (Buehl ¶0037  AMS 165 does not retrieve the content because the content is usually very large in size, and is not needed to identify the contents, structure and characteristics of the asset because this information is in the XML file retrieved by the AMS 165. For example, where the content associated with an asset is a movie MPEG, the content file may approximately 5 gigabytes in size. After the AMS 165 retrieves the XML file associated with the asset in the staging server 160, the AMS executes a parsing function stored within the AMS 165 to obtain the metadata and the asset's structure).


5.     The already combined references teach system of claim 4, 
wherein the received second content information is packaged via the data packaging module, and wherein the second learning asset is enriched via the data packaging module (Buehl ¶0029 FIG. 2A shows an asset 50, which comprises metadata 55 and content 60. The asset 50 is a structure usable by any content/service provider for distributing content and services to the headend 30. According to one aspect of the invention, the metadata 55 is stored in an XML file, which also contains information as to the content associated with the asset. The content 60 is stored in a separate content file. As will be described in detail below with respect to FIGS. 3 and 4, the headend 30 is capable of receiving the asset 50, parsing it to determine its contents, and distributing its components to the appropriate subscriber set-top boxes 40. Generally, an asset represents physical media files that may be transmitted and stored in the DDDS. Assets provide the means to manage the content required to implement a service, including video, audio, images, executables, scripts, configuration files, text, fonts, HTML pages, and the like. The content 60 is the physical data, such as a movie, poster, image, or the like, while the metadata 55 is the data that describes the attributes of the content. For instance, where the content 60 represents a movie, the metadata may include the movie title, its rating, title, director, runtime, year made, and like data. In addition, the metadata includes data identifying the type of asset it is associated with and specific characteristics of the asset, such as the asset's structure. These identification and characteristic features allow the headend 30 to determine what to do with the asset 50 once it arrives at the headend 30).

wherein the at least one server is further configured to: store the first learning asset and the second learning asset in the asset database (Buehl ¶0036 see staging server 160 also communicates details to the AMS 165 about the asset via a provisioning communication. These details include the location in the staging server's 160 databases of the asset.).
7.     The already combined references teach system of claim 6, 
wherein the metadata enriching the first learning asset identifies a first content type and wherein the metadata enriching the second learning asset identifies a second content type (Buehl ¶0029 see FIG. 2A shows an asset 50, which comprises metadata 55 and content 60. The asset 50 is a structure usable by any content/service provider for distributing content and services to the headend 30. According to one aspect of the invention, the metadata 55 is stored in an XML file, which also contains information as to the content associated with the asset. The content 60 is stored in a separate content file. As will be described in detail below with respect to FIGS. 3 and 4, the headend 30 is capable of receiving the asset 50, parsing it to determine its contents, and distributing its components to the appropriate subscriber set-top boxes 40. Generally, an asset represents physical media files that may be transmitted and stored in the DDDS. Assets provide the means to manage the content required to implement a service, including video, audio, images, executables, scripts, configuration files, text, fonts, HTML pages, and the like.).
8.     The already combined references teach system of claim 7, 
wherein the first content type specifies a file type of the first educational content linked by the first learning asset and the second content type specifies a file type of the second educational content linked by the second learning asset (Buehl ¶0037 XML file contains 160, which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file. The AMS 165 does not retrieve the content because the content is usually very large in size, and is not needed to identify the contents, structure and characteristics of the asset because this information is in the XML file retrieved by the AMS 165. For example, where the content associated with an asset is a movie MPEG, the content file may approximately 5 gigabytes in size. After the AMS 165 retrieves the XML file associated with the asset in the staging server 160, the AMS executes a parsing function stored within the AMS 165 to obtain the metadata and the asset's structure. As the AMS 165 parses the XML file, when it locates an asset (or an embedded asset), it allocates an asset component or object in a memory within the AMS 165 and associates the asset with any metadata and content corresponding with that asset).
9.     The already combined references teach system of claim 8, 
wherein the file type of the first educational content is the same as the file type of the second educational content (Buehl ¶0030 Asset A 80, Asset B 95, and Asset C 110. Each of these assets, in turn, include metadata 85, 100, 115 and content 90, 105, 120, respectively. Because an asset may be created that includes embedded assets, a content provider can group material together in a logical tree structure. For instance, according to one illustrative and non-limiting example, an MOD asset may contain title, trailer and poster assets. Each of these embedded assets, in turn, include metadata and content. For example, the trailer embedded asset will include the trailer content (i.e., the MPEG trailer file)).
10.     The already combined references teach system of claim 9, 
 which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file. ).
11.     Buehl teaches a method for content provisioning, the method comprising: 
receiving first content information associated with first content at at least one server (Fig 4 element 195);
packaging with the at least one server a first learning asset comprising a link directing to the first content from the first content information (¶0036 the location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL), although it will be appreciated by those of ordinary skill in the art that other location-defining means may also be used. The AMS 165 associates the location (e.g., URL) of the asset with the created package object corresponding to the asset);
enriching with the at least one server the first learning asset with metadata relating to the first content (¶0035 Once the staging server 160 at the headend 145 receives a new asset from a content/service provider 135, the staging server instructs the Asset Management System (AMS) 165 to create a new package object ¶0042  the creation and distribution of an asset in the BDBS of FIG. 3, according to one aspect of the present invention. In this example an asset is initially created (block 190) by a content/service provider 135. The asset, according to one illustrative example, may include metadata, and three embedded assets: a title asset, a trailer asset, and a poster asset);
he asset management system is operable to instruct the content server to request at least a portion of the content from the staging server); and
delivering the first learning asset in response to the first content request (¶0011 a content server in communication with a subscriber set-top box for providing the content to the set-top box, and an application associated with the asset to interpret the data related to the content)
Buehl teaches content however does not explicitly teach educational content 
Murad however in the same field of computer networking teaches educational content (¶0019 invention provides a system and method for authors of on-line material (e.g., learning objects) to develop and store their learning objects while also protecting their digital rights during the marketing and distribution of such learning objects. The digital content may include such asset content as video, music, text, educational content, or the like.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the content management of Buehl and the teachings of Murad for creating and managing learning objects to combine the teachings such that Buehl can package and deliver educational ie learning objects. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so provide a comprehensive service for authors.

 an . Because an asset may be created that includes embedded assets, a content provider can group material together in a logical tree structure. For instance, according to one illustrative and non-limiting example, an MOD asset may contain title, trailer and poster assets. Fig 4 190 [content provider grouping is interpreted as a microservice] ¶0036 see packaging [module interpreted as software capable of performing], ¶0037 see creating headend XML files for associating metadata [interpreted as model building module], ¶0024 see DDDS [delivery system – interpreted as engagement delivery module] ).
13.     The already combined references teach method of claim 12, wherein the received first content information is packaged via the data packaging module, and wherein the first learning asset is enriched via the data packaging module (Buehl ¶0029 FIG. 2A shows an asset 50, which comprises metadata 55 and content 60. The asset 50 is a structure usable by any content/service provider for distributing content and services to the headend 30. According to one aspect of the invention, the metadata 55 is stored in an XML file, which also contains information as to the content associated with the asset. The content 60 is stored in a separate content file. As will be described in detail below with respect to FIGS. 3 and 4, the headend 30 is capable of receiving the asset 50, parsing it to determine its contents, and distributing its components to the appropriate subscriber set-top boxes 40. Generally, an asset represents physical media files that may be transmitted and stored in the DDDS. Assets provide the means to manage the content required to implement a service, including video, audio, images, executables, scripts, configuration files, text, fonts, HTML pages, and the like. The content 60 is the physical data, such as a movie, poster, image, or the like, while the metadata 55 is the data that describes the attributes of the content. For instance, where the content 60 represents a movie, the metadata may include the movie title, its rating, title, director, runtime, year made, and like data. In addition, the metadata includes data identifying the type of asset it is 30 to determine what to do with the asset 50 once it arrives at the headend 30).
14.     The already combined references teach method of claim 13, wherein each of the data packaging module, the model building module, and the engagement delivery module send data to the communications microservice and receive a digest from the communications microservice (¶0011 see  digital cable system includes a staging server that receives an asset from a content provider, where the asset comprises content and data related to the content, a content server in communication with a subscriber set-top box for providing the content to the set-top box, and an application associated with the asset to interpret the data related to the content, where the application identifies the server that receives at least a portion of the content from the staging serve).
15.     The already combined references teach method of claim 14, wherein the first learning asset is deliverable subsequent to inclusion of an indicator of completion of enriching in the digest from the communications microservice (Buehl ¶0035 Once the staging server 160 at the headend 145 receives a new asset from a content/service provider 135, the staging server instructs the Asset Management System (AMS) 165 to create a new package object).
16.     The already combined references teach method of claim 15, further comprising:
receiving second content information associated with second educational content, wherein the second educational content comprises native content (Buehl ¶0030 see  one aspect of the invention an asset can also contain other assets hierarchically arranged to have a parent-child relationship. FIG. 2B shows a block diagram view of an asset 65 having embedded assets 80, 95, 110, according to one aspect of the present invention. Similar to the asset 50 of FIG. 2A, the 65 illustrated in FIG. 2B includes metadata 70 and content 75. However, in the asset 65 of FIG. 2B, the content 75 includes three additional assets: Asset A 80, Asset B 95, and Asset C 110.  [assets are received at the assets database]);
packaging a second learning asset comprising a link directing to the second educational content from the first content information (Buehl ¶0036 staging server 160 also communicates details to the AMS 165 about the asset via a provisioning communication. These details include the location in the staging server's 160 databases of the asset. According to one preferred embodiment of the present invention, the location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL), although it will be appreciated by those of ordinary skill in the art that other location-defining means may also be used. The AMS 165 associates the location (e.g., URL) of the asset with the created package object corresponding to the asset); and
enriching the second learning asset with metadata relating to the second educational content, wherein the received second content information is packaged via the data packaging module, wherein the second learning asset is enriched via the data packaging module (Buehl ¶0037 XML file contains identification information as to the structure of the asset that arrived at the staging server 160, which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file), and
wherein the first educational content comprises remote content stored on a remote content platform (Buehl ¶0037  AMS 165 does not retrieve the content because the content is usually very large in size, and is not needed to identify the contents, structure and characteristics of the asset because this information is in the XML file retrieved by the AMS 165. For example, where the content associated with 165 retrieves the XML file associated with the asset in the staging server 160, the AMS executes a parsing function stored within the AMS 165 to obtain the metadata and the asset's structure).
[examiners note: the first content and second content are interpreted as different assets ie content with links and XML models associated to each – they system also can process multiple assets as highlighted in ¶0030]

17.     The already combined references teach method of claim 16, further comprising storing the first learning asset and the second learning asset in an asset database comprising a plurality of learning assets (Buehl ¶0036 location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL)).
18.     The already combined references teach method of claim 17, wherein each of the plurality of learning assets comprises a link to associated content, wherein each of the plurality of learning assets are enriched with metadata, wherein the metadata enriching the first learning asset identifies a first content type, and wherein the metadata enriching the second learning asset identifies a second content type (Buehl ¶0036 the location of the asset in the staging server 160 is identified by a Uniform Resource Locator (URL), although it will be appreciated by those of ordinary skill in the art that other location-defining means may also be used. The AMS 165 associates the location (e.g., URL) of the asset with the created package object corresponding to the asset).
19.     The already combined references teach method of claim 18, wherein the first content type specifies a file type of the first educational content linked by the first learning asset XML file contains identification information as to the structure of the asset that arrived at the staging server 160, which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file. The AMS 165 does not retrieve the content because the content is usually very large in size, and is not needed to identify the contents, structure and characteristics of the asset because this information is in the XML file retrieved by the AMS 165. For example, where the content associated with an asset is a movie MPEG, the content file may approximately 5 gigabytes in size. After the AMS 165 retrieves the XML file associated with the asset in the staging server 160, the AMS executes a parsing function stored within the AMS 165 to obtain the metadata and the asset's structure. As the AMS 165 parses the XML file, when it locates an asset (or an embedded asset), it allocates an asset component or object in a memory within the AMS 165 and associates the asset with any metadata and content corresponding with that asset).
20.     The already combined references teach method of claim 19, wherein the file type of the first educational content is the same as the file type of the second educational content (Buehl ¶0030 Asset A 80, Asset B 95, and Asset C 110. Each of these assets, in turn, include metadata 85, 100, 115 and content 90, 105, 120, respectively. Because an asset may be created that includes embedded assets, a content provider can group material together in a logical tree structure. For instance, according to one illustrative and non-limiting example, an MOD asset may contain title, trailer and poster assets. Each of these embedded assets, in turn, include metadata and content. For example, the trailer embedded asset will include the trailer content (i.e., the MPEG trailer file)).
21.     The already combined references teach method of claim 20, further comprising: determining a type of each of the first learning asset and the second learning asset (Buehl  which is important because the asset structure varies based upon the type of application in the headend 145 for which the asset is intended. Additionally, the XML file associates the metadata with the content. For instance, where content is a movie, the XML file associates metadata identifying the movie title, actors, and the like, with the content file. ).



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449